TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00684-CV


Ticole Taylor, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 230,270, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Appellant Ticole Taylor's brief on the merits of this appeal was due August 16, 2010. 
The brief has not been received and Taylor's appointed attorney, Buckley Heath Major, did not
respond to this Court's notice that the brief is overdue.
		This appeal is abated.  The trial court shall conduct a hearing to determine whether
Taylor desires to prosecute this appeal and whether appointed counsel has abandoned this appeal. 
See Tex. R. App. P. 38.8(b)(2); see also In re T. V., 8 S.W.3d 448, 449-50 (Tex. App.--Waco 1999,
no pet.) (Applying Rule 38.8(b) to suit involving termination of parental rights).  The trial court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than November 29, 2010.  See Tex.
R. App. P. 38.8(b)(3).  

Before Chief Justice Jones, Justices Pemberton and Henson
Abated
Filed:   October 26, 2010